Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 30, 2018

                                       No. 04-18-00756-CV

                    IN THE INTEREST OF A.M.S., ET AL CHILDREN,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01328
                            Honorable Renée Yanta, Judge Presiding


                                          ORDER
        This is a parental termination case in which appellant filed a notice of appeal as well as a
motion to extend time for appeal. In the motion to extend, appellant asserts that no final, signed
order exists, but that she is filing a notice of appeal in the event that the trial court’s notes are
construed as a final judgment. On October 23, 2018, the Bexar County district clerk filed the
clerk’s record, and it also does not contain a copy of a signed order terminating appellant’s
parental rights. Rather, the clerk’s record contains a document titled “JUDGE’S NOTES.”

       This court has specifically held that “[a] judge’s handwritten notes are for his or her own
convenience and form no part of the record.” In re L.H., No. 04-13-00174-CV, 2013 WL
3804584, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (citing In re A.W., 384 S.W.3d
872, 873 (Tex. App.—San Antonio 2012, no pet.)). Because a judge’s notes do not constitute an
appealable order, it appears there is no judgment or order from which appellant may appeal.

        Accordingly, we order appellant to show cause in writing to this court on or before
November 9, 2018 why this appeal should not be dismissed for lack of jurisdiction based on the
absence of an appealable order or judgment. We further order the appellate deadlines suspended
until further order of this court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court